The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v *458Prochilo, 41 NY2d 759, 761 [1977]). The hearing court had the unique opportunity to see and hear the witnesses.
Since the only argument that defendant made before the hearing court was that the police testimony was incredible, all of the other arguments he raises on appeal are unpreserved (see People v Tutt, 38 NY2d 1011 [1976]; see also People v Buckley, 75 NY2d 843 [1990]), and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. The police conduct was lawful at each stage of the encounter. Concur—Friedman, J.P., Gonzalez, McGuire and Moskowitz, JJ.